                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                            No. 1:19-CV-272-LCB-LPA


MAXWELL KADEL, JASON FLECK,
CONNOR THONEN-FLECK, by his next
friends and parents, JASON FLECK AND
ALEXIS THONEN, JULIA MCKEOWN,
MICHAEL D. BUNTING, JR., C.B., by
his next friends and parents, MICHAEL
D. BUNTING, JR. and SHELLEY K.
BUNTING, and SAM SILVAINE,

       Plaintiffs,

       v.                                        PROPOSED ORDER ON
                                             MOTION FOR EXTENSION OF TIME
DALE FOLWELL, in his official capacity
as State Treasurer of North Carolina, DEE
JONES, in her official capacity as
Executive Administrator of the North
Carolina State Health Plan for Teachers
and State Employees, UNIVERSITY OF
NORTH CAROLINA AT CHAPEL
HILL, NORTH CAROLINA STATE
UNIVERSITY, UNIVERSITY OF
NORTH CAROLINA AT
GREENSBORO, and NORTH
CAROLINA STATE HEALTH PLAN
FOR TEACHERS AND STATE
EMPLOYEES,

       Defendants.

       This matter having come before the Court on the motion by Defendants University

of North Carolina at Chapel Hill, North Carolina State University, and University of North

Carolina at Greensboro pursuant to Fed. R. Civ. P. 6(b) and LR 6.1 for an extension of time

in which to serve an answer or other response to Plaintiffs’ Complaint for Declaratory,




     Case 1:19-cv-00272-LCB-LPA Document 46-1 Filed 03/19/20 Page 1 of 2
Injunctive, and Other Relief; and good cause having been show, it is hereby ORDERED

that Defendants University of North Carolina at Chapel Hill, North Carolina State

University, and University of North Carolina at Greensboro shall have up to and including

April 24, 2020, to serve Plaintiffs with their answer.

       This the _____ day of March, 2020.


                                           ______________________________
                                           U.S. District Judge/Magistrate/Clerk




                                              2


     Case 1:19-cv-00272-LCB-LPA Document 46-1 Filed 03/19/20 Page 2 of 2
